             Case 7:21-cv-03721-PMH Document 1 Filed 04/27/21 Page 1 of 7



IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK


JACOB SILBERSTEIN,
on behalf of Plaintiff and a class,

                         Plaintiff,

                \-S


RECF,iVABLE SOLU'TIONS, LLC,

                         Defendant.




                                      COMPLAINT   -   CI-ASS   ACTION

                                          INTRODUCTION

        1.      PlaintiffJacob Silberstein brings this action to secure redress regarding unlawfirl

collection practices engaged in by Defendant Receivable Solutions,    LLC. Plaintiff   alleges   violation of

the Fair Debt Collection Ptactices Act, 15 U.S.C. $1692 et seq. ("FDCPA').

                                      JURISDICTION AND VENUE
        2.      Jurisdiction ofthis Court arises under 15 U.S.C. 51692k(d) and 28 U.S.C. $1331.

        3.      Plaintiff s pdvate information was wrongfullydisclosed by Defendant to zn unauthorized

third party, causing injury to Plaintiff rvhich can be redressed by an award of damages.

        4.      Personal jurisdiction and venue in this District are proper because Defendant's

collection letter was rcceived here.

                                               PARTIES

                                                Plaintitr

        5.      PlaintiffJacob Silberstein is a natural person residing in Rockland County, New york.




                                                      I
             Case 7:21-cv-03721-PMH Document 1 Filed 04/27/21 Page 2 of 7



                                                Defendant

        6.        Defendant Receivable Solutions, LLC, is a limited liability company organized under the

law of Delaware   with   offices at 800 Dutch Square Boulevard, Suite 100, Columbia SC 29210. Its

rcgisteted 4gent is Paul A. Reardon at that address.

        7.        Defendant Receivable Solutions,   IIC      is engaged in the sole or principal business

ofa collection agencn collecting consrxner debts and using the mails and telephone              system for that

purpose.

        8.        Upon information and belief, almost all of Defendant Receivable Solutions, LLC's

resources ate devoted to debt collection.

        9.        Upon information and belief, almost all of Defendant Receivable Solutions, LLC's

revenue is derived from debt collection.

        10.       Upon information and belief, almost all of Defendant Receivable Solutions, LLC's

expenses are related to debt collection.

        17.       Defendant Receivable Solutions, LLC, states on its web site that it "has been

successfi:lly ptoviding AR Management and Collection Sen ices for over 15 years. rWhile we are

cleady not a   fit for wery provider, we have been extremely fortunate to have mutually beneficial

relationships with a great number of health systems who wanted to increase collections as much as

possible while still maintaining an incredibly high level of patient service."

(trttp:/ /www.receivable-solutions.com/our-story/)

        12.       Defendant Receivable Solutions, LLC is a debt collector as defined by the FDCpA,

15 U.S.C. $1692a(6), as a petson who uses one or more instrumentalities of interstate commerce or

the mails in any business the principal purpose of which is the collection of any debts.




                                                       .''
              Case 7:21-cv-03721-PMH Document 1 Filed 04/27/21 Page 3 of 7



                                      FACTUAL ALLEGATIONS

          13.     This action arises out of Defendant's attempts to collect a health care debt

incurred for petsonal, family or household purposes.

          14.     On or about March 11, 2021, Defendant Receivable Solutions, LLC caused           a


letter vendor to send Plaintiff the letter in Exhibit A.

          15.     The letter beats markings that are characteristic of one generated by a letter

vendot.

          16.     In order to have the letter vendor send Plaintiff the letter in Exhibit A, Defendant

had to furnish the letter vendor with Ptaintiffs name and address, the status of Plaintiff as a debtor,

details of   Plaintiffs alleged debt, and other personal information.

          17.     The letter vendor then populated some or all of this information into a prewritten

template, printed, and maiied the letter to Plaintiff.

          18.     The FDCPA defines "communication" at 15 U.S.C. $ 1692a(3) as "the conveying

of information regarding a debt direcdy or indirecdy to any person through any medium."

          19.     The sending of an electronic file containing information about Plaintifls

purported debt to a letter vendot is therefore a communication.

          20.     Defendant's communication to the letter vendor was in connection with the

collectjon of a debt s.ince it involved disclosure of the debt to a third-paft,v with the objective being

communication with and motivation of the consumer to pay the alleged debt.

          21.     Plaintiff never consented to having Plaintiffs personal and confidential

information, conceming the debt or otherwise, shared with anyone else.

          22.      In iimiting disclosures to third parties, the FDCPA srates, at 15 u.s.c.
                                                                                            $1692c@):

"Except as ptovided in section 1692b of this title, without the prior consent of the consumer
                                                                                              given


                                                     -J-
             Case 7:21-cv-03721-PMH Document 1 Filed 04/27/21 Page 4 of 7



direcdy to the debt collectot, or the express permission    ofa court ofcompetent iurisdiction, or as

reasonably necessary to effectuate a post iudgment judicial remedy, a debt collector may not

communicate, in connection with the collection of any debt, with any person other than the

consumer, his attomey, a consumer reporting agency        if otherwise permitted by law, the creditor, the

attorney of the creditor, or the attorney of the debt collector."

        23.     The letter vendor used by Defendant as part ofrts debt collection effort against

Plaintiff does not fall within any permitted exception provided for in 15 U.S.C. $1692c@).

        24.     Due to Defendant's communication to this lettet vendor, information about

Plaintiff is within the possession of an unauthorized third-party.

        25. Ifa     debt collector "conveys information tegarding the debt to a third party       -
informs the third party that the debt exists or provides information about the details of the debt      -
then tlre debtor may well be harmed bv the spread of this information."      Bnnr t. I'an Rr   Cnd.it Corp.,

804 F.3d 740,743 (6th Cir. 2015).

        26-     Defendant unlawfully communicates with the unauthorized thitd-party letter

vendor solely for the purpose of streamlining its generation of profits without regatd to the propriery

and pdvacy of the information which     it discloses to such third-party.

        27.     In its reckless pursuit ofa business advantage, Defendant disregatded the known,

negative effect that disclosing personal information to an unauthorized third-party has on

consumcrs,

                                         COUNT      I - FDCPA
        28.     Plaintiff incorporates paragraphs 1-27.

        29.     Defendant violated 15 U.S.C. $1692c(b) when it disclosed informat.ion about

Plaintiffs purported debt to the employees of an unauthorized third-pam, letter vendor in


                                                    -4-
             Case 7:21-cv-03721-PMH Document 1 Filed 04/27/21 Page 5 of 7



coflflection with the collection of the debt.

          30.      Defendant violated 15 U.S.C. $1692f by using unfair means in connection with

the collection    ofa debt   -   disclosing personal information about    Plaintiff to third parties not

expressly authorized under the FDCPA.

                                           CLASS ALI.EGATIONS

          31.      Plaintiff brings this action on behalf of   a class, pursuant   to Fed.R.Civ.P. 23(a) and

(b)(3).

          32.      The ciass consists of (a) all individuals in Nev York @) with respect to whom

Defendant had a letter prepared and sent by a letter vendor (c) which letter was sent at any time

during a period beginning one year prior to the fiIing of this action and ending 30 days after the filing

of this action.

          33.      Plaintiff may alter the class definition to conform to developments in the case and

discovery.

          34.      On information and belief, based on the size of Defendant's business operations and

the use of form lettec, there are more than 40 class members, and the class is so numerous that

)oinder of all members is not practicable.

          35.      There are questions of law and fact common to the class members, which

coflmon questions predominate over          any quesdons relating to individual class members. The

ptedominant common questions are whether Defendant's practice as described above violates the

FDCPA.

          36.      Plaintiff witl fairly and adequately represent the class members. plaintiff has

retained counsel experienced in class actions and FDCPA Iitigation. PlaintifPs
                                                                               claim is qpical of the

claims of the class membets.       All are based on the same factual and legal theories.


                                                       -5-
              Case 7:21-cv-03721-PMH Document 1 Filed 04/27/21 Page 6 of 7



           37.    A   class action is superior   fot the fair and efficient adludication of this matter,

in that:

                  a.       Individual actions are not economically feasible.

                  b.       Members of the class are Iikely to be unaware of their dghts;

                  c.       Congress intended class actions to be the principal enforcement mechanism

                           under the FDCPA.

           WHEREFORE, ttre Court should enter judgment in favor of Plaintiff and the class and

against De fendant for:

                           i.       Statutory damages;

                           ii.      Attomey's fees, Iitigation expenses and costs of suit;

                           in.      Such other and further relief as the     Cout   deems ptoper.




                                                                  KI
Abraham Kleinman
KLEINN,TAN IIC
626 RXR PI-AZA
Uniondale, NY t 1556-0626
(51.6) s22-2621
(888) s22-1692    (FAE


pro hac vice to be applied for:

David Kim
EDELMAN, COMBS, LATTURNER & cOoDwIN, r.r                                 c
20 S. Clark Street, Suite 1500
Chicago,Illinois 60603
Q12) 739-4200
(312) 41e-037e (FA)O
courtecl(@edcombs.com




                                                         -6-
   Case 7:21-cv-03721-PMH Document 1 Filed 04/27/21 Page 7 of 7



                            NOTICE OFASSIGNMENT

Please be advised that all rights relating   to attorney's fees have been assigned to counsel.



                                                    am   Kl




                                              -7-
